 

 

Exhibit 10.11

﻿

EXECUTION VERSION

CHIPOTLE MEXICAN GRILL, INC.

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT, dated as of February 3, 2017 (this
“Agreement”), by and between Pershing Square Capital Management, L.P. (“Pershing
Square”), as investment advisor of the funds it advises (such funds, together
with Pershing Square in such capacity, collectively, the “Pershing Square
Group”), and Chipotle Mexican Grill, Inc. a Delaware corporation (the
“Company”).

R E C I T A L S

WHEREAS, the Pershing Square Group has purchased 2,882,463 shares of common
stock, par value $0.01, of the Company (the “Common Stock”);

WHEREAS, the Company and the Pershing Square Group desire to define certain
registration rights (“Registration Rights”) with respect to the Common Stock and
certain other securities on the terms and subject to the conditions herein set
forth.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:

SECTION 1.

DEFINITIONS

As used in this Agreement, the following terms have the respective meanings set
forth below:

“Affiliate” shall mean as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
the first Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise;

“Agreement” shall have the meaning set forth in the Preamble hereof;

“Beneficial Ownership” and terms of similar import shall be as defined under and
determined pursuant to Rule 13d-3 promulgated under the Exchange Act.

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act;

“Common Stock” shall have the meaning set forth in the Recitals hereof;





 

 

--------------------------------------------------------------------------------

 

“Company” shall have the meaning set forth in the Preamble hereof;

 “Demand Notice” shall have the meaning set forth in Section 2(a)(i) hereof;

“Demand Registration” shall have the meaning set forth in Section 2(a)(i)
hereof;

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any successor act), and the rules and regulations promulgated thereunder;

 “FINRA” shall mean the Financial Industry Regulatory Authority;

“Holder” shall mean (i) individually or collectively, any or all of the entities
of the Pershing Square Group (solely in their capacity as holders of Registrable
Securities), and (ii) any Permitted Assignees under Section 3(e) hereof;

“Indemnified Party” shall have the meaning set forth in Section 2(f)(iii)
hereof;

“Indemnifying Party” shall have the meaning set forth in Section 2(f)(iii)
hereof;

“Issuer Free Writing Prospectus” shall mean an “Issuer Free Writing Prospectus,”
as defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities;

“Losses” shall have the meaning set forth in Section 2(f)(i) hereof;

“Other Stockholders” shall mean Persons who by virtue of agreements with the
Company (other than this Agreement) are entitled to include their securities in
any registration of the offer or sale of securities pursuant to the Securities
Act, including those shareholders set forth on Schedule 1 to that certain
Amended and Restated Registration Rights Agreement dated January 31, 2006 among
Chipotle Mexican Grill, Inc., McDonald’s Corporation (the “2006 Registration
Rights Agreement”) filed as Exhibit 10.4 to the Company’s Form 10-K for the
fiscal year ended December 31, 2015;

“Participating Holders” shall mean any Holders participating in a Registration
relating to the Registrable Securities;

“Permitted Assignees” shall have the meaning set forth in Section 3(e) hereof;

“Pershing Square” shall have the meaning set forth in the Preamble hereof;

“Pershing Square Group” shall have the meaning set forth in the Preamble hereof;

“Person” shall mean an individual, partnership, joint-stock company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof;

“Piggyback Registration” shall have the meaning set forth in Section 2(b)(i)
hereof;

“Prospectus” shall mean the prospectus (including any preliminary, final or
summary prospectus) included in any Registration Statement, all amendments and
supplements to such prospectus and all other material incorporated by reference
in such prospectus;





-2-

 

--------------------------------------------------------------------------------

 

 “Qualifying Employee Stock” shall mean (i) rights and options issued under
employee benefits plans of the Company or any predecessor or otherwise to
employees in compensation arrangements approved by the Board of Directors of the
Company or any predecessor and any securities issued after the date hereof upon
exercise of such rights and options and options issued to employees of the
Company or any predecessor as a result of adjustments to options in connection
with the reorganization of the Company or any predecessor and (ii) restricted
stock, restricted stock units and other such equity-linked securities and awards
issued after the date hereof under employee benefit plans and securities issued
after the date hereof in settlement thereof, if any;

“Register”, “Registered” and “Registration” shall mean a registration effected
by preparing and (a) filing a Registration Statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such Registration Statement,
or (b) filing a Prospectus and/or prospectus supplement in respect of an
appropriate effective Registration Statement;

“Registrable Securities” shall mean (i) any shares of Common Stock acquired or
held by a Holder prior to or after the date hereof or (ii) any securities of the
Company or its Affiliates issued as a dividend or other distribution with
respect to, or in exchange for or in conversion, exercise or replacement of or
offered wholly or partly in any tender or exchange offer in consideration of any
Registrable Securities described in (i);  provided that as to any particular
Registrable Securities, such securities shall cease to qualify as Registrable
Securities for purposes of this Agreement upon the earliest to occur of:  (A)
 the date on which such securities are disposed of pursuant to an effective
Registration Statement under the Act;  (B)  the date on which such
securities are sold pursuant to Rule 144; (C) with respect to the Registrable
Securities held by any Holder, any time that such Holder (x) Beneficially Owns
Registrable Securities representing less than 5% of the then outstanding
securities of the Company, (y) no longer has a representative acting as a
director on the Company’s Board of Directors and (z) is permitted to sell such
Registrable Securities under Rule 144(b)(1); and  (D)  the date on which such
securities shall have ceased to be outstanding;  

“Registration Expenses” shall have the meaning set forth in Section 2(d) hereof;

“Registration Rights” shall have the meaning set forth in the Recitals hereof;

“Registration Statement” shall mean any registration statement of the Company on
Form S-3 that covers Registrable Securities pursuant to the provisions of this
Agreement filed with, or to be filed with, the Commission under the rules and
regulations promulgated under the Securities Act, including the related
Prospectus, amendments and supplements to such registration statement, including
pre- and post-effective amendments, and all exhibits, financial information and
all material incorporated by reference in such registration statement;

 “Requesting Holder” shall have the meaning set forth in Section 2(a)(i) hereof;

 “Rule 144”; “Rule 144A” shall mean Rule 144 and Rule 144A, respectively, under
the Securities Act (or any successor provisions then in force);





-3-

 

--------------------------------------------------------------------------------

 

 “Scheduled Black-Out Period” shall mean the period from and including the last
day of a fiscal quarter of the Company to and including the later of (i) the
business day after the day on which the Company publicly releases its earnings
information for such quarter or annual earnings information, as applicable, and
(ii) the day on which the executive officers and directors of the Company are no
longer prohibited by Company policies applicable with respect to such quarterly
earnings period from buying or selling equity securities of the Company;

“security”, “securities” shall have the meaning set forth in Section 2(a)(1) of
the Securities Act;

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
successor statute thereto), and the rules and regulations promulgated
thereunder;

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company that covers all the Registrable Securities (and may cover other
securities of the Company) on Form S-3 and under Rule 415 promulgated under the
Securities Act, or any successor rule that may be adopted by the Commission, and
all amendments and supplements to such registration statement, including
post-effective amendments, including the Prospectus contained therein, all
exhibits thereto and any document incorporated by reference therein;

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an underwritten offering and not as part of such
dealer’s market-making activities; and

“Underwriters’ Maximum Number” shall mean, for any Demand Registration or
Piggyback Registration, that number of securities to which such registration
should, in the opinion of the managing Underwriter(s) of such registration, in
the light of marketing factors (including an adverse effect on the per share
offering price), be limited.

SECTION 2.

REGISTRATION RIGHTS

(a) Demand Registration.

(i) Request for Registration.  Subject to the limitations and conditions of
Section 2(a)(ii), if the Company shall receive from any Holder or any group of
Holders (each a “Requesting Holder,” and collectively, the “Requesting Holders”)
a written demand (the “Demand Notice”), such Demand Notice permitted to be
delivered immediately upon the execution of this Agreement, that the Company
effect any Registration (the “Demand Registration”) with respect to all or a
part of the Registrable Securities owned by such Requesting Holder(s) having an
estimated aggregate fair market value of at least $200.0 million (which demand
shall set forth the specified amount of Registrable Securities for which
registration is requested and the intended method of disposition thereof), the
Company shall:



-4-

 

--------------------------------------------------------------------------------

 

(1) as promptly as reasonably practicable give written notice of the proposed
Registration to all other Holders in accordance with the terms of Section 2(b);

(2) use its commercially reasonable efforts to file a Registration Statement
with the Commission in accordance with the request of the Requesting Holder(s),
including without limitation the method of disposition specified therein and
covering resales of the Registrable Securities requested to be registered, as
promptly as reasonably practicable but no later than within 60 days of receipt
of the Demand Notice;

(3) use commercially reasonable efforts to cause such Registration Statement to
be declared or become effective as promptly as practicable, but in no event
later than 45 days after the date of initial filing of a Registration Statement
pursuant to Section 2(a)(i)(2); and

(4) use commercially reasonable efforts to keep such Registration Statement
continuously effective and in compliance with the Securities Act and usable for
resale of such Registrable Securities for the period as requested in writing by
the Requesting Holder(s) or such longer period as may be requested in writing by
any Holder participating in such Registration (which periods shall be extended
to the extent of any suspensions of sales pursuant to Sections 2(a)(ii)(3));

provided,  however, that the Company shall be permitted to file a post-effective
amendment or prospectus supplement to any currently effective Shelf Registration
Statement in lieu of an additional Registration Statement pursuant to Section
2(a)(i) to the extent the Company determines, and the Requesting Holder(s) agree
that the Registrable Securities of the Requesting Holder(s) may be sold
thereunder by such Requesting Holder(s) pursuant to their intended plan of
distribution (in which case such post-effective amendment or prospectus
supplement shall be counted against the limited number of Demand
Registrations).  If there is a recommendation of an underwriter that the Company
not file a post-effective amendment or prospectus supplement to a Shelf
Registration Statement in lieu of an additional Registration Statement requested
by the Requesting Holder(s), the Company shall consider in good faith
alternative approaches. 

(ii) Notwithstanding anything to the contrary contained herein, the Company
shall not be obligated to effect, or take any action to effect, any such Demand
Registration pursuant to this Section 2(a) or to file a post-effective amendment
to any Registration Statement or to amend or supplement any Prospectus in a
Registration Statement:

(1) In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process unless the Company is already
subject to service in such jurisdiction, qualify to do business in effecting
such Registration, qualification or compliance or subject itself to taxation on
its income in any jurisdiction where it is not then subject to taxation,  except
as may be required by the Securities Act or applicable rules or regulations
thereunder;



-5-

 

--------------------------------------------------------------------------------

 

(2) With respect to securities that are not Registrable Securities;

(3) If the Company has notified the Requesting Holders that in the good faith
judgment of the Company, it would be materially detrimental to the Company or
its security holders for such Registration to be effected at such time, in which
event the Company shall have the right to defer such Registration for a period
of not more than 60 days; provided, that such right to delay a Registration
pursuant to clause (3) shall be exercised by the Company only if the Company has
exercised (or is concurrently exercising) similar black-out rights against
holders of similar securities that have registration rights, if any;

(4) Solely with respect to any Affiliate of the Company, during any Scheduled
Black-Out Period; or

(5) if the Company shall have previously effected a registration with respect to
Registrable Securities,  in which case the Company shall not be required to
effect a subsequent registration pursuant hereto until a period of 180 days
shall have elapsed from the effective date of the most recent such previous
registration;

provided, that the total number of days that any such suspension, deferral or
delay in Registration pursuant to clauses (3), and (4) in the aggregate may be
in effect in any 360 day period shall not exceed 120 days. 

(iii) In consultation with the Company and Pershing Square, the Registration
Statement filed pursuant to the request of the Requesting Holder may include
shares of Common Stock which are held by Holders and Persons who, by virtue of
agreements with the Company (other than this Agreement), are entitled to include
their securities in any such Registration, if any.    

(iv) Underwriting.  If the offering of the Registrable Securities pursuant to
such Demand Registration shall be in the form of an underwritten public
offering, the Requesting Holder, in consultation with the Company, shall select
one or more investment banking firms of national standing reasonably acceptable
to each to be the Underwriters for the offering. The Company and the Requesting
Holder(s) shall enter into an underwriting agreement in customary form with the
managing Underwriter(s).

(v) The number of Demand Registrations that the Holders shall be entitled to
request, and that the Company shall be obligated to undertake, pursuant to this
Section 2(a) shall be four, less the number of shelf takedowns requested by the
Holders pursuant to Section 3(c) below; provided, that the Company shall not be
obligated to undertake more than three underwritten offerings pursuant to this
Section 2 during the term of this Agreement, provided,  further that in no event
shall the Company be required to effect more than one underwritten offering in
any twelve-month period pursuant to this Section 2. No Demand Registration shall
count for the purposes of the first clause of the limitations in this Section
2(a)(iv) if the Requesting Holder(s) determine in good faith to withdraw (within
30 days of making the Demand Registration and in any event prior to the filing
of the Registration Statement or prospectus supplement relating to such request)
the proposed



-6-

 

--------------------------------------------------------------------------------

 

Registration, upon written notice to the Company, due to marketing conditions or
regulatory reasons.

(vi) Priority on Demand Registration.  If, in connection with an underwritten
Demand Registration, the managing Underwriter(s) give written advice to the
Requesting Holder(s) or the Company of an Underwriters’ Maximum Number, then the
Requesting Holders(s) or the Company, as applicable, shall so advise the Company
and all Requesting Holder(s) and the Company will be obligated and required to
include in such Registration only the Underwriters’ Maximum Number, which
securities will be so included in the following order of priority: (i) first,
Registrable Securities of the Requesting Holder(s) and the Registrable
Securities of any Holder as agreed to by the Requesting Holder(s), pro rata on
the basis of the aggregate number of Registrable Securities owned by all
Requesting Holder(s) who have delivered written requests for Registration
pursuant to this Section 2.01 (provided, that if the aggregate number of
Registrable Securities of the Requesting Holder(s) to be included in the Demand
Registration is less than 50% of the number requested to be so included by such
Requesting Holder(s), the Requesting Holder(s) may withdraw such Demand Request
by giving notice to the Company within three (3) days of receipt of notice of
the number of Registrable Securities of the Requesting Holder to be included; if
withdrawn, the Demand Request shall be deemed not to have been made for all
purposes of this Agreement), (ii) second, any shares of Common Stock to be sold
by the Company and (iii) third, any shares of Common Stock requested to be
included by Other Stockholders, with priorities among them as the Company shall
so determine to the extent in compliance with such other agreements with the
Company.

(vii) In the case of an underwritten offering under this Section 2(a), the
price, underwriting discount and other financial terms for the Registrable
Securities shall be determined by the Requesting Holder(s) in consultation with
the Company; provided, however, the Company may require Registrable Securities
requested to be registered pursuant hereto to be included in such underwriting
on the same terms and conditions as shall be applicable to the other securities
being sold through underwriters under such registration.

(b) Piggyback Registration.

(i) If the Company shall determine to register the offer or sale of any of its
capital stock either (x) for its own account, (y) for the account of the
Requesting Holder(s) listed in Section 2(a) pursuant to the terms thereof, or
(z) for the account of Other Stockholders (other than (A) a registration
relating solely to Qualifying Employee Stock, (B) a registration relating solely
to a Rule 145 transaction under the Securities Act or otherwise made in
connection with mergers, acquisitions, exchange offers, subscription offers or
dividend reinvestment plans or (C) a registration on any registration form which
does not permit secondary sales or does not include substantially the same
information as would be required to be included in a registration statement)
(each such registration not withdrawn or abandoned prior to the effective date
thereof being herein called a “Piggyback Registration”), the Company will,
subject to the conditions set forth in this Section 2(b):



-7-

 

--------------------------------------------------------------------------------

 

(1) promptly, but in any event not less than 15 days prior to filing the
applicable Registration Statements, give to each of the Holders a written notice
thereof; and

(2) subject to Section 2(b)(ii) below and any transfer restrictions any Holder
may be a party to, include in such Piggyback Registration (and any related
qualification under blue sky laws or other compliance), and in any underwriting
involved therein, all the Registrable Securities specified in a written request
or requests, made by the Holders.  Such written request must specify the
specific amount of  the Holders’ Registrable Securities for which inclusion is
requested and the intended method of disposition thereof and shall be received
by the Company within 15 days after written notice from the Company is given
under Section 2(b)(i)(1) above.  In the event that any Holder makes such written
request, the Holder may withdraw its Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, at any time at least two (2) Business Days prior to the
effective date of the Registration Statement relating to such Piggyback
Registration.  No Piggyback Registration shall count towards the number of
Demand Registrations to which the Holders are entitled under Section 2(a)(iv).
In the event any Holder requests inclusion in a Piggyback Registration pursuant
to this Section 2(b) in connection with a distribution of Registrable Securities
to its partners or members, the Piggyback Registration shall provide for the
resale by such partners or members, if requested by such Holder.

(ii) Underwriting.  If the Piggyback Registration of which the Company gives
notice is for a registered public offering involving an underwriting, the
Company shall so advise each of the Holders as a part of the written notice
given pursuant to Section 2(b)(i)(1) above.  In such event, the right of each of
the Holders to a Piggyback Registration pursuant to this Section 2(b) shall be
conditioned upon such Holders’ participation in such underwriting and the
inclusion of such Holders’ Registrable Securities in the underwriting to the
extent provided herein.  The Holders whose Registrable Securities are to be
included in such Piggyback Registration shall (together with the Company and any
Other Stockholders distributing their securities through such underwriting)
enter into an underwriting agreement in customary form for secondary public
offerings with the managing underwriter or underwriters selected for
underwriting by the Company (and if the Registration was initiated by a Holder
pursuant to Section 2(a), such underwriters must be selected by the Requesting
Holder(s) and the Company and reasonably acceptable to each other); provided,
 however, that such underwriting agreement shall not provide for indemnification
or contribution obligations on the part of any Holder or Other Stockholder
greater than the obligations of the Holders under Section 2(f)(ii) or Section
2(f)(iv) except as may be customary and reasonable. 

(iii) Priority on Piggyback Registrations.  If a Piggyback Registration is an
underwritten registration, and the managing Underwriter(s) shall give written
advice to the Company of an Underwriters’ Maximum Number, then securities will
be included in the following order of priority: (i) equity securities proposed
to be included in such Piggyback Registration by the Company for its own
account, or on the account of such Other



-8-

 

--------------------------------------------------------------------------------

 

Stockholders for whom the registration was originally being effected pursuant to
demand or other registration rights, as applicable and (ii) if the Underwriters’
Maximum Number exceeds the number of securities proposed to be included pursuant
to clause (i), securities requested to be included by those shareholders set
forth on Schedule 1 to the 2006 Registration Rights Agreement, pursuant to such
agreement, in accordance with the priorities described therein and (iii) if
the Underwriters’ Maximum Number exceeds the number of securities proposed to
be included pursuant to clauses (i) and (ii), then such excess, up to the
Underwriters’ Maximum Number, shall be allocated pro rata to Participating
Holders and Other Stockholders on the basis of the number of securities
requested to be included therein by each such Person.

(c) Shelf Registration Statement.  Notwithstanding anything to the contrary
herein, as soon as reasonably practicable, but in no event more than 30 days
from the date of this Agreement, the Company shall (i) prepare and file with (or
confidentially submit to) the Commission a Shelf Registration Statement that
covers all Registrable Securities then outstanding for an offering to be made on
a delayed or continuous basis pursuant to Rule 415 under the Securities Act or
any successor rule thereto and (ii) use its commercially reasonable efforts to
cause such Shelf Registration Statement to be declared effective by the
Commission as soon as reasonably practicable thereafter.  From and after the
declaration of effectiveness by the Commission of such Shelf Registration
Statement, the Company shall use commercially reasonable efforts to cause such
Shelf Registration Statement to be continuously effective so long as there are
any Registrable Securities outstanding.

In connection with such Shelf Registration Statement, the Company will, subject
to the terms and limitations of this Section 2, as promptly as reasonably
practicable upon notice from any Requesting Holder in accordance with the terms
of this Section 2(c), cooperate in any shelf take-down by amending or
supplementing the Prospectus related to such Registration as may be reasonably
requested by such Holder or as otherwise required to reflect the number of
Registrable Securities to be sold thereunder.  The Company shall not be required
to maintain in effect more than one Shelf Registration at any one time. 

(d) Suspension of Effectiveness.  Notwithstanding anything to the contrary in
this Agreement, the Company shall not be obligated to keep a Registration
Statement or a Shelf Registration Statement continuously effective pursuant to
Section 2(a)(i)(4) or Section 2(c) and may suspend the use of the prospectus
included therein, if the Company determines in good faith that it would be
materially detrimental to the Company or its security holders not to suspend the
use of such Registration Statement or Shelf Registration Statement;  provided,
 however, that the Company shall not be permitted to (i) suspend the use of the
Registration Statement or Shelf Registration Statement, as applicable, for a
period exceeding 60 days in succession or (ii) provide a Suspension Notice (as
defined below) more than three (3) times in any twelve (12) month period. In the
case of an event that causes the Company to suspend the use of a Registration
Statement or Shelf Registration filed pursuant to the terms herein (a
“Suspension Event”), the Company shall give a notice to the Requesting Holders
(a “Suspension Notice”) to suspend sales of the Registrable Securities and such
notice shall state generally the basis for the notice and that such suspension
shall continue only for so long as the Suspension Event or its effect is
continuing. The Requesting Holders may recommence effecting sales of the
Registrable Securities pursuant to the applicable Registration Statement or
Shelf Registration Statement, as applicable, following further written



-9-

 

--------------------------------------------------------------------------------

 

notice to such effect (an “End of Suspension Notice”) from the Company, which
End of Suspension Notice shall be given by the Company to the Requesting Holders
promptly following the conclusion of any Suspension Event or its effect.

(e) Duplicate Registrations.  The Company shall not be required to effect a
registration under this Agreement if the Registrable Securities that are the
subject of such request are at the time of such request included in an effective
registration statement of the Company permitting the resale of such Registrable
Securities in the manner contemplated by the Requesting Holder.  Notwithstanding
the forgoing, a Holder may exercise its rights pursuant to Section 2(b)(i) if
the Registrable Securities subject to such request are at the time of such
request included in an effective registration statement of the Company
permitting the resale of such Registrable Securities in the manner contemplated
by the Requesting Holder.

(f) Expenses of Registration.  Except as otherwise provided in this Agreement,
all expenses incurred by the Company incidental to the Company’s performance of
or compliance with this Agreement (the “Registration Expenses”), including (i)
all Registration and filing fees (including (A) with respect to Company filings
required to be made with the SEC, all applicable securities exchanges and/or
FINRA and (B) compliance with securities or blue sky laws including any fees and
disbursements of counsel for the underwriter(s) in connection with blue sky
qualifications of the Registrable Securities); (ii) word processing, duplicating
and printing expenses; (iii) messenger, telephone and delivery expenses; (iv)
fees and disbursements of counsel for the Company; (v) fees and disbursements of
the Company’s independent certified public accountants (including, without
limitation, the fees and disbursements in connection with any “comfort” letters
pursuant to Section 2(f)(x)) of this Agreement, other special experts, retained
by the Company, shall be borne by the Company.  The Company shall, in any event,
pay the expenses of any annual audit or quarterly review, the expenses of any
liability insurance, the expenses and fees for listing the Registrable
Securities to be registered on the applicable securities exchange.  All
underwriting discounts, selling commissions travel or other expenses associated
with any “road show” or other selling efforts incurred by the Holder(s) in
connection with any Demand Request, fees and disbursements of counsel to any
Holder(s), the expenses of any liability insurance obtained by any Holder(s) and
transfer taxes incurred in connection with the offering of any Registrable
Securities shall be borne by the Participating Holder(s). Any other provisions
of this Agreement notwithstanding, if a registration request is withdrawn at the
request of the Holder(s), then the Holder(s) responsible for such request shall
pay all Registration Expenses incurred in connection with such registration
unless the withdrawal of such request is the result of facts or circumstances
relating to the Company (based on the reasonable determination of the Holders)
that arise after the date on which such request was made and could reasonably
have a material adverse effect on the offering of the Registrable Securities.

(g) Registration Procedures.  In the case of each Registration effected by the
Company subject to this Section 2, the Company will keep the Holders advised in
writing as to the initiation of each Registration and, to the best of knowledge
thereof, as to the completion thereof.  At its expense, the Company will:

(i) as promptly as practicable, prepare and file with the Commission such pre-
and post-effective amendments to such Registration Statement, supplements to the
Prospectus and such amendments or supplements to any Issuer Free Writing
Prospectus as



-10-

 

--------------------------------------------------------------------------------

 

may be (1) reasonably requested by the Requesting Holder(s) (if any), (2)
reasonably requested by any other Participating Holder (to the extent such
request relates to information relating to such Participating Holder), or (3)
necessary to keep such Registration effective for the period of time required by
this Agreement, and comply with provisions of the applicable securities laws
with respect to the sale or other disposition of all securities covered by such
Registration Statement during such period in accordance with the intended method
or methods of disposition by the sellers thereof set forth in such Registration
Statement;

(ii) notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as promptly as practicable after
notice thereof is received by the Company (1) when the applicable Registration
Statement or any amendment thereto has been filed or becomes effective, and when
the applicable Prospectus or Issuer Free Writing Prospectus or any amendment or
supplement thereto has been filed, (2) to the extent any of the following
relates to the Participating Holders or information supplied by the
Participating Holders, of any written comments by the Commission or any request
by the Commission or any other federal or state governmental authority for
amendments or supplements to such Registration Statement, Prospectus or Issuer
Free Writing Prospectus or for additional information, (3) of the issuance by
the Commission of any stop order suspending the effectiveness of such
Registration Statement or any order by the Commission or any other regulatory
authority preventing or suspending the use of any Prospectus or any Issuer Free
Writing Prospectus or the initiation or threatening of any proceedings for such
purposes and (4) of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

(iii) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement, the Prospectus
included in such Registration Statement (as then in effect) or any Issuer Free
Writing Prospectus contains any untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary in order to
make the statements therein (in the case of such Prospectus or any Issuer Free
Writing Prospectus, in light of the circumstances under which they were made)
not misleading, and when any Issuer Free Writing Prospectus includes information
that may conflict with the information contained in the Registration Statement,
or, if for any other reason the Company shall have determined in good faith it
necessary during such time period to amend or supplement such Registration
Statement, Prospectus or Issuer Free Writing Prospectus in order to comply with
the Securities Act and, in either case as promptly as reasonably practicable
thereafter, prepare and file with the Commission, and furnish without charge to
the Participating Holders and the managing underwriter or underwriters, if any,
an amendment or supplement to such Registration Statement, Prospectus or Issuer
Free Writing Prospectus which shall correct such misstatement or omission or
effect such compliance;



-11-

 

--------------------------------------------------------------------------------

 

(iv) use its reasonable best efforts to prevent, or obtain the withdrawal of,
any stop order or other order suspending the use of any Prospectus or any Issuer
Free Writing Prospectus;

(v) deliver to each Participating Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
Prospectus), any Issuer Free Writing Prospectus and any amendment or supplement
thereto as such Participating Holder or underwriter may reasonably request (it
being understood that the Company consents to the use of such Prospectus, any
Issuer Free Writing Prospectus and any amendment or supplement thereto by such
Holder and the underwriters, if any, in connection with the offering and sale of
the Registrable Securities thereby) and such other documents as such
Participating Holder or underwriter may reasonably request in order to
facilitate the disposition of the Registrable Securities by such Participating
Holder or underwriter;

(vi) subject to the terms set forth in Section 2(a)(ii)(1) and Section 2(c)
hereof, on or prior to the date on which the applicable Registration Statement
is declared effective, use its reasonable best efforts to register or qualify
the offer or sale of the Registrable Securities covered by such Registration
Statement under such other securities or blue sky laws of such jurisdictions in
the United States as any Participating Holder reasonably (in light of such
Participating Holder’s intended plan of distribution) requests and do any and
all other acts and things that may be reasonably necessary or advisable to
enable such Participating Holder to consummate the disposition of the
Registrable Securities owned by such Participating Holder pursuant to such
Registration Statement;

(vii) make such representations and warranties to the Participating Holders and
the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in underwritten public offerings;

(viii) in connection with an underwritten offering, enter into such customary
agreements (including underwriting and indemnification agreements) and take such
other customary and appropriate actions as the Requesting Holder(s) or the
managing underwriter, if any, reasonably requests in order to expedite or
facilitate the Registration and disposition of such Registrable Securities;

(ix) use its commercially reasonable efforts to obtain for delivery to the
managing underwriter, if any, an opinion or opinions from counsel for the
Company dated the effective date of the Registration Statement or, in the event
of an underwritten offering, the date of the closing under the underwriting
agreement, in form and substance as is customarily given to underwriters in an
underwritten secondary public offering;

(x) in the case of an underwritten offering, use commercially reasonable efforts
to obtain for delivery to the Company and the managing underwriter, if any, a
“comfort” letter from the Company’s independent certified public accountants in
form and substance as is customarily given by independent certified public
accountants in an underwritten secondary public offering as may be reasonably
requested;



-12-

 

--------------------------------------------------------------------------------

 

(xi) cooperate with each Participating Holder and the underwriters, if any, of
such Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA;

(xii) use its commercially reasonable efforts to cause all Registrable
Securities covered by the applicable Registration Statement to be listed or
quoted on a national securities exchange or trading system and each securities
exchange and trading system (if any) on which similar securities issued by the
Company are then listed if the listing of such securities is then permitted
under the rules of such exchange and trading system;

(xiii) cooperate with the Participating Holders and the underwriters, if any, to
facilitate the timely preparation and delivery of certificates (or non-physical
certificates, such as through the use of The Depositary Trust Company’s Direct
Registration System), with requisite CUSIP numbers, representing Registrable
Securities to be sold and not bearing any restrictive legends;

(xiv) in the case of an underwritten offering, make reasonably available the
appropriate officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter in
any such underwritten offering and otherwise to facilitate, cooperate with, and
participate in each proposed offering contemplated herein and customary selling
efforts related thereto;

(xv) use its commercially reasonable efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical security
instruments into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s);

(xvi) use its commercially reasonable efforts to take such actions as are under
its control to become or remain a well-known seasoned issuer (as such term in
defined in Rule 405 under the Securities Act) and not become an ineligible
issuer (as such term is defined in Rule 405 under the Securities Act) during the
period when such Registration Statement remains in effect; and

(xvii) make available for inspection by a representative of Participating
Holders that are selling at least twenty percent (20%) of the Registrable
Securities included in such Registration (and who is named in the applicable
prospectus supplement as a Person who may be deemed to be an underwriter with
respect to an offering and sale of Registrable Securities), the managing
underwriter(s), if any, and any attorneys or accountants retained by such
Holders or the managing underwriters(s), at the offices where normally kept,
during reasonable business hours, financial and other records and pertinent
corporate documents of the Company, and cause the officers, directors and
employees of the Company to supply all information in each case reasonably
requested by any such representative, managing underwriter, attorney or
accountant in connection with such Registration Statement, in each case as shall
be advisable to conduct a reasonable investigation within the meaning of the
Securities Act; provided, that if any such information is identified by the
Company as being confidential or proprietary, each Person



-13-

 

--------------------------------------------------------------------------------

 

receiving such information shall take such actions as are reasonably necessary
to protect the confidentiality of such information and shall sign customary
confidentiality agreements reasonably requested by the Company prior to the
receipt of such information.

(h) Indemnification.

(i) Indemnification by the Company.  With respect to each Demand Registration or
Piggyback Registration which has been effected pursuant to this Section 2, the
Company agrees to indemnify and hold harmless, to the fullest extent permitted
by law, (1) each of the Participating Holders and each of its officers,
directors, limited or general partners and members thereof, (2) each member,
limited or general partner of each such member, limited or general partner,
(3) each of their respective Affiliates, officers, directors, shareholders,
employees, advisors, and agents and each Person who controls (within the meaning
of the Securities Act or the Exchange Act) such Persons and each underwriter, if
any, and each person who controls (within the meaning of the Securities Act or
the Exchange Act) any underwriter, against any and all claims, losses, damages,
penalties, judgments, suits, costs, liabilities, reasonable attorney’s fees and
reasonable documented out of pocket expenses of investigating and defending a
claim (or actions in respect thereof)  (collectively, the “Losses”) arising out
of or based on (A) any untrue statement (or alleged untrue statement) of a
material fact contained in any Registration Statement (including any Prospectus
or Issuer Free Writing Prospectus) or any other document incident to any such
Demand Registration or Piggyback Registration, qualification or compliance, (B)
any omission (or alleged omission) to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading (in
the case of any Prospectus or Issuer Free Writing Prospectus, in light of the
circumstances under which they were made not misleading), or (C) any violation
by the Company of the Securities Act, the Exchange Act or blue sky laws
applicable to the Company and relating to action or inaction required of the
Company in connection with any such Demand Registration or Piggyback
Registration, qualification or compliance, and will reimburse each of the
Persons listed above, for any reasonable and documented legal and any other
expenses reasonably incurred in connection with investigating and defending any
such Losses, provided, that the Company will not be liable in any such case to
the extent that any such Losses arise out of or are based on any untrue
statement or omission of material fact based upon written information furnished
to the Company by the Participating Holders or underwriter and stated to be
specifically for use therein. The liability imposed by this Section 2(h)(i) will
be in addition to any liability which the Company may otherwise have.

(ii) Indemnification by the Participating Holders.  Each of the Participating
Holders agrees (severally and not jointly) to indemnify and hold harmless, to
the fullest extent permitted by law, the Company, each of its directors and
officers and each underwriter, if any, of the Company’s securities covered by
such a Registration Statement, each Person who controls the Company (within the
meaning of the Securities Act or the Exchange Act) or such underwriter, each
other Participating Holder and each of their respective officers, directors,
partners and members, and each Person controlling such Participating Holder
(within the meaning of the Securities Act or the Exchange Act) against any and
all Losses arising out of or based on (A) any untrue statement (or alleged
untrue



-14-

 

--------------------------------------------------------------------------------

 

statement) of a material fact contained in any Registration Statement (including
any Prospectus or Issuer Free Writing Prospectus) or any other document incident
to any such Demand Registration or Piggyback Registration, qualification or
compliance (including any notification or the like) made by such Participating
Holder in writing or (B) any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
by such Participating Holder therein not misleading (in the case of any
Prospectus or Issuer Free Writing Prospectus, in light of the circumstances
under which they were made not misleading) and will reimburse the Persons listed
above for any reasonable and documented legal or any other expenses reasonably
incurred in connection with investigating or defending any such Losses, in each
case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in reliance
upon and in conformity with written information furnished to the Company by such
Participating Holder and stated to be specifically for use therein; provided,
however, that the obligations of each of the Participating Holders hereunder
shall be limited to an amount equal to the net proceeds (after giving effect to
any underwriters discounts and commissions) such Participating Holder receives
in such Demand Registration or Piggyback Registration. The liability imposed by
this Section 2(h)(i) will be in addition to any liability which the
Participating Holders may otherwise have.

(iii) Conduct of the Indemnification Proceedings.  Each party entitled to
indemnification under this Section 2(f) (the “Indemnified Party”) shall give
notice to the party required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any claim
as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom;
provided, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld) and the
Indemnified Party may participate in such defense at such party’s expense
(unless the Indemnified Party shall have reasonably concluded that there may be
a conflict of interest between the Indemnifying Party and the Indemnified Party
in such action, in which case the fees and expenses of counsel shall be at the
expense of the Indemnifying Party), and provided,  further, that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 2(f) unless the
Indemnifying Party is prejudiced thereby.  It is understood and agreed that the
Indemnifying Party shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate legal counsel for all Indemnified Parties; provided,  however,
that where the failure to be provided separate legal counsel could potentially
result in a conflict of interest on the part of such legal counsel for all
Indemnified Parties, separate counsel shall be appointed for Indemnified Parties
to the extent needed to alleviate such potential conflict of interest.  No
Indemnifying Party, in the defense of any such claim or litigation shall, except
with the prior written consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request



-15-

 

--------------------------------------------------------------------------------

 

in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

(iv) If the indemnification provided for in this Section 2(f) is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any Losses, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and of the Indemnified Party on the other in connection with the statements
or omissions (or alleged statements or omissions) which resulted in such Losses,
as well as any other relevant equitable considerations, including any relative
benefits obtained.  The relative benefit received by the Company shall be deemed
to be equal to the total value received or proposed to be received (after
deducting expenses) by the Company pursuant to the sale of securities in any
offering, if any.  The relative benefit received by the Holders shall be deemed
to be equal to the total value received or proposed to be received (after
deducting expenses) by the Holders of securities in an offering, if any. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue (or alleged
untrue) statement of a material fact or the omission (or alleged omission) to
state a material fact relates to information supplied by the Indemnifying Party
or by the Indemnified Party and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission;
provided,  however, that the obligations of each of the Participating Holders
hereunder shall be several and not joint and shall be limited to an amount equal
to the net proceeds (after giving effect to any underwriters discounts and
commissions) such Participating Holder receives in such Demand Registration or
Piggyback Registration and, provided, further, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  For purposes of this Section
2(f)(iv), each Person, if any, who controls an underwriter or agent within the
meaning of Section 15 of the Securities Act shall have the same rights to
contribution as such underwriter or agent and each director of the Company, each
officer of the Company who signed a Registration Statement, and each Person, if
any, who controls the Company or a selling Holder within the meaning of Section
15 of the Securities Act shall have the same rights to contribution as the
Company or such selling Holder, as the case may be.

(v) Subject to the limitations on the Holders’ liability set forth in Section
2(f)(ii) and Section 2(f)(iv), the remedies provided for in this Section 2(f)
are not exclusive and shall not limit any rights or remedies which may otherwise
be available to any Indemnified Party at law or equity.  The remedies shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Holder or any Indemnified Party and survive the transfer of such
securities by such Holder.

(vi) The obligations of the Company and of the Participating Holders hereunder
to indemnify any underwriter or agent who participates in an offering (or any
Person, if any, controlling such underwriter or agent within the meaning of
Section 15 of the Securities Act) shall be conditioned upon the underwriting or
agency agreement with such



-16-

 

--------------------------------------------------------------------------------

 

underwriter or agent containing an agreement by such underwriter or agent to
indemnify and hold harmless the Company, each of its directors and officers,
each other Participating Holder, and each Person who controls the Company
(within the meaning of the Securities Act or the Exchange Act) or such
Participating Holder against all Losses, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendment thereto), or any preliminary prospectus
or the Prospectus (or any amendment or supplement thereto) in reliance upon and
in conformity with written information furnished to the Company by such
underwriter or agent expressly for use in such filings described in this
sentence.

(i) Participating Holders.

(i) Each of the Participating Holders shall furnish to the Company such
information regarding such Participating Holder and its partners and members,
and the distribution proposed by such Participating Holder as the Company may
reasonably request in writing and as shall be reasonably requested in connection
with any Registration, qualification or compliance referred to in this Section
2. 

(ii) In the event that, either immediately prior to or subsequent to the
effectiveness of any Registration Statement, any Participating Holder shall
distribute Registrable Securities to its partners or members, such Participating
Holder shall so advise the Company promptly and provide such information as
shall be necessary to permit an amendment to such Registration Statement to
provide information with respect to such partners or members, as selling
security holders.  As soon as is reasonably practicable following receipt of
such information, the Company shall file an appropriate amendment to such
Registration Statement reflecting the information so provided.  Any incremental
expense to the Company resulting from such amendment shall be borne by such
Participating Holder.

(iii) Each Holder agrees that at the time that such Holder is a Participating
Holder, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 2(g)(iii), such Holder shall forthwith
discontinue disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until such Holder’s receipt of
the copies of a supplemented or amended Prospectus or Issuer Free Writing
Prospectus or until such Holder is advised in writing by the Company that the
use of the Prospectus or Issuer Free Writing Prospectus, as the case may be, may
be resumed, and, if so directed by the Company, such Holder shall deliver to the
Company all copies, other than any permanent file copies then in such Holder’s
possession, of the most recent Prospectus or any Issuer Free Writing Prospectus
covering such Registrable Securities at the time of receipt of such notice.  If
the Company shall give such notice, the Company shall extend the period during
which such Registration Statement shall be maintained effective by the number of
days during the period from and including the date of the giving of notice
pursuant to Section 2(g)(iii) to the date when the Company shall make available
to such Holder a copy of the supplement or amended Prospectus or Issuer Free
Writing Prospectus or is advised in writing that the use of the Prospectus or
Issuer Free Writing Prospectus may be resumed.



-17-

 

--------------------------------------------------------------------------------

 

(j) Rule 144.  With a view to making available the benefits of certain rules and
regulations of the Commission which may permit the sale of restricted securities
to the public without registration, the Company agrees to use its commercially
reasonable efforts to file with the Commission in a timely manner all reports
and other documents required of the Company under the Securities Act and the
Exchange Act at any time during which it is subject to such reporting
requirements (or, if the Company is not required to file such reports, it will,
upon the reasonable request of the Holders holding a majority of the then
outstanding Registrable Securities, make publicly available such necessary
information for so long as necessary to permit sales pursuant to Rules 144 under
the Securities Act).

(k) Termination.  The Registration Rights set forth in this Section 2 shall
terminate and cease to be available as to any securities held by a Holder at
such time as such Holder (after owning) first ceases to own any Registrable
Securities.

(l) Notwithstanding any provision of this Agreement to the contrary, in order
for a Registration to be included as a Registration for purposes of this Section
2, the Registration Statement in connection therewith shall have been
continually effective in compliance with the Securities Act and usable for
resale for the full period established with respect to such Registration (except
in the case of any suspension of sales pursuant to (A) a Scheduled Black-Out
Period, or (B) Section 2(g)(iii) hereof, in which case such period shall be
extended to the extent of such suspension).

(m) Notwithstanding any provision of this Agreement to the contrary, if the
Company is required to file a post-effective amendment to a Registration
Statement to incorporate the Company’s quarterly and annual reports and related
financial statements on Form 10-Q and Form 10-K, the Company shall use its
reasonable best efforts to promptly file such post-effective amendment and may
postpone or suspend effectiveness of such Registration Statement to the extent
the Company determines necessary to comply with applicable securities laws;
provided, that the period by which the Company postpones or suspends the
effectiveness of a shelf Registration Statement pursuant to this Section 2(m)
plus any suspension, deferral or delay pursuant to Section 2(g)(iii) shall not
exceed 60 days in the aggregate in any twelve-month period.

SECTION 3.

MISCELLANEOUS

(a) Governing Law; Jurisdiction.  This Agreement and any claim, controversy or
dispute arising under this Agreement and/or the interpretation and enforcement
of the rights and duties of the parties shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
conflict of laws principles thereof. Each of the Holders and the Company (a)
irrevocably and unconditionally submits to the sole and exclusive jurisdiction
of the Chancery Court of the State of Delaware (or, if the Delaware Court of
Chancery lacks jurisdiction over the action or proceeding, the sole and
exclusive forum shall be another state or federal court located within the State
of Delaware) for purposes of all legal proceedings arising out of this
Agreement, (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction and venue by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action arising under this Agreement or
otherwise in any court other than the



-18-

 

--------------------------------------------------------------------------------

 

Chancery Court of the State of Delaware (or, if the Delaware Court of Chancery
lacks jurisdiction over the action or proceeding, the sole and exclusive forum
shall be another state or federal court located within the State of Delaware). 

(b) Section Headings.  The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.

(c) Notices.  All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, (a) if given by
telecopy or email, when such telecopy is transmitted to the telecopy number set
forth below or sent to the email address set forth below, as applicable, and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
section:

(i) If to the Company:


Chipotle Mexican Grill, Inc.
1401 Wynkoop Street, Suite 500
Denver, CO 80202
Attention:  General Counsel

Email: cmessner@messner.com
Facsimile: (303) 623-0552

With a copy to (which shall not constitute notice):

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention: Sabastian V. Niles; Daniel A. Neff; David A. Katz

Email: SVNiles@wlrk.com;  DANeff@WLRK.com;  DAKatz@WLRK.com
Facsimile: (212) 403-2366

(ii) If to the Holders:

Pershing Square Capital Management, L.P.
888 Seventh Avenue, 42nd Floor
New York, NY 10019

Attention: William A. Ackman; Steve Milankov

Email: ackman@persq.com;  milankov@persq.com

Facsimile: (212) 286-1133

﻿

﻿

With a copy to (which shall not constitute notice):

﻿

Cadwalader, Wickersham & Taft LLP





-19-

 

--------------------------------------------------------------------------------

 

One World Financial Center

New York, New York 10281

Attention: Richard M. Brand

Email: richard.brand@cwt.com 

Facsimile: (212) 504-6666

(d) Reproduction of Documents.  This Agreement and all documents relating
thereto, including, without limitation, any consents, waivers and modifications
which may hereafter be executed, may be reproduced by the Holders by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and the Holders may destroy any original document so
reproduced.  The parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by the Holders in the regular course
of business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.

(e) Successors and Assigns.  Neither this Agreement nor any right or obligation
hereunder may be assigned in whole or in part by any party without the prior
written consent of the other parties hereto and any purported assignment in
violation of this provision shall be void; provided,  however, that the rights
and obligations hereunder of any Holder may be assigned, in whole or in part, to
any Person who acquires such Registrable Securities that is an Affiliate of any
Holder (each such Affiliate a “Permitted Assignee”).  Any assignment pursuant to
this Section 3(e) shall be effective and any Person shall become a Permitted
Assignee only upon receipt by the Company of (1) a written notice from the
transferring Holder stating the name and address of the transferee and
identifying the number of shares of Registrable Securities with respect to which
the rights under this Agreement are being transferred and, if fewer than all of
the rights attributable to a Holder hereunder are to be so transferred, the
nature of the rights so transferred and (2) a written instrument by which the
transferee agrees to be bound by all of the terms and conditions applicable to a
Holder of such Registrable Securities.  Subject to the foregoing, this Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties.

(f) Several Nature of Commitments.  The obligations of each Holder hereunder are
several and not joint, and relate only to the Registrable Securities held by
such Holder from time to time.  No Holder shall bear responsibility to the
Company for breach of this Agreement or any information provided by any other
Holder.

(g) Entire Agreement; Amendment and Waiver.  This Agreement constitutes the
entire understanding of the parties hereto relating to the subject matter hereof
and supersedes all prior understandings among such parties.  This Agreement may
be amended with (and only with) the written consent of the Company and the
Holders holding a majority of the then outstanding Registrable Securities and
any such amendment shall apply to all Holders and all of their Registrable
Securities; provided,  however, that, notwithstanding the foregoing, no
amendment to this Agreement may adversely affect the rights of a Holder
hereunder without the prior written consent of such Holder; provided,  further,
that, notwithstanding the foregoing, additional Holders may become party hereto
upon an assignment of rights and obligations hereunder pursuant to Section 3(e);
provided further,  however, that other than as set forth in Section 3(e), the
Company may not add additional parties hereto without the consent of Holders



-20-

 

--------------------------------------------------------------------------------

 

holding a majority of the then outstanding Registrable Securities.  The
observance of any term of this Agreement may be waived by the party or parties
waiving any rights hereunder; provided, that any such waiver shall apply to all
Holders and all of their Registrable Securities only if made by Holders holding
a majority of then-outstanding Registrable Securities.

(h) Injunctive Relief.  It is hereby agreed and acknowledged that it will be
impossible to measure in money the damage that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that in
the event of any such failure, an aggrieved Person will be irreparably damaged
and will not have an adequate remedy at law.  Any such Person shall, therefore,
be entitled (in addition to any other remedy to which it may be entitled in law
or in equity) to injunctive relief, including specific performance, to enforce
such obligations, and if any action should be brought in equity to enforce any
of the provisions of this Agreement, none of the parties hereto shall raise the
defense that there is an adequate remedy at law.

(i) WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY ACTIONS, SUITS, DEMAND LETTERS, JUDICIAL, ADMINISTRATIVE OR REGULATORY
PROCEEDINGS, OR HEARINGS, NOTICES OF VIOLATION OR INVESTIGATIONS ARISING OUT OF
OR RELATING TO THIS AGREEMENT.  EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER
AND (B) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY.

(j) Other Registration Rights.   Each of the Holders acknowledges that (i) prior
to the date of this Agreement the Company has entered into the 2006 Registration
Rights Agreement and (ii) notwithstanding anything to the contrary in this
Agreement, the registration rights granted to the Holders hereunder are subject
to the registration rights provided under the 2006 Registration Rights
Agreement. After the date of this Agreement, the Company shall not enter into
any registration rights agreement that is inconsistent with or violates the
rights granted to the Holders by this Agreement.

(k) Severability.  In the event that any part or parts of this Agreement shall
be held illegal or unenforceable by any court or administrative body of
competent jurisdiction, such determination shall not affect the remaining
provisions of this Agreement which shall remain in full force and effect.

(l) Counterparts.  This Agreement may be executed in two or more counterparts
(including by email or facsimile signature), each of which shall be deemed an
original and all of which together shall be considered one and the same
agreement.

(m) Interpretation of this Agreement.  Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.





-21-

 

--------------------------------------------------------------------------------

 

[Remainder of Page Intentionally Left Blank]

 

-22-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first set forth above.

CHIPOTLE MEXICAN GRILL, INC.

By:     /s/   John R. Hartung
Name: John R. Hartung
Title: Chief Financial Officer





 

--------------------------------------------------------------------------------

 

 

On behalf of the Pershing Square Group 

PERSHING SQUARE CAPITAL MANAGEMENT, L.P.


By: PS Management GP, LLC, its General Partner

By:     /s/  William A. Ackman
Name:  William A. Ackman
Title:    Managing Member

﻿

﻿



 

--------------------------------------------------------------------------------